Pope, Judge.
In Stroud v. Elias, 155 Ga. App. 445 (271 SE2d 240) (1980), this court affirmed without opinion the trial court’s denial of appellant’s motion for new trial, motion to set aside the judgment and motion to set aside the order of the trial court which dismissed appellant’s answer and counterclaim. On certiorari the judgment of this court was reversed. Stroud v. Elias, 247 Ga. 191 (275 SE2d 47) (1981). Accordingly, the judgment of the Supreme Court is made the judgment of this court, and the judgment of the trial court is reversed.

Judgment reversed.


McMurray, P. J., and Banke, J., concur.